Citation Nr: 0623408	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  00-11 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints (except of the already service-connected 
lumbar spine), to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a sleep disorder, 
to include as secondary to herbicide exposure.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlment to service connection for a 
disease or disability manifested by shortness of breath, to 
include as secondary to herbicide exposure.

4.  Entitlement to an increased (compensable) evaluation for 
sinusitis.

5.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

6.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

7.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left ankle, prior to September 
22, 2003, and to a rating in excess of 20 percent thereafter.

8.  Entitlement to a rating in excess of 10 percent for a low 
back disability, to include degenerative disc disease, prior 
to September 22, 2003, and to a rating in excess of 20 
percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from February 1961 to February 
1965 and from February 1966 to February 1982.  

This appeal comes before the Board of Veterans Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that entitlement to service connection for 
shortness of breath was previously denied by the RO by a July 
1990 rating decision.  That decision is final. 38 U.S.C.A. § 
7105 (West 2002).  Thus, regardless of any RO action, the 
current claim may be considered on the merits only if new and 
material evidence has been received since that final 
decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(in effect prior to August 29, 2001).  

In a May 2000 substantive appeal (Form 9), the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
The veteran cancelled the hearing which was set for a date in 
September 2004.  38 U.S.C.A. § 20.704(d) (2005).

In an October 2005 informal hearing presentation, the 
veteran's representative raised an issue of clear and 
unmistakable error with regard to a denial of service 
connection for peripheral neuropathy in a June 2004 rating 
decision.  This issue has not been developed for appellate 
review and is referred to the RO for appropriate action.

The claim for a rating in excess of 10 percent for the 
veteran's service-connected hypertension is addressed in the 
remand appended to the decision below.  This matter is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  With the exception of the veteran's service-connected 
lumbar spine, there is no medical or X-ray evidence to show 
that he had arthritis in any joint during or within one year 
of service; there is no competent evidence that links claimed 
arthritis of any joint (aside from the lumbar spine) to an 
incident of service, to include exposure to herbicide agents.

2.  A sleep disorder was not present during service or for 
many years thereafter, nor has it been linked by competent 
evidence or opinion to an incident of service, to include 
exposure to herbicide agents

3.  The RO denied the veteran's claim for service connection 
for shortness of breath in July 1990.  The veteran did not 
appeal that decision.
4. The evidence submitted since the RO's July 1990 
disallowance, when viewed in the context of all of the 
evidence of record, is duplicative or cumulative of evidence 
previously considered and which by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

5.  The veteran's sinusitis is not presently manifested by 
one or two incapacitating episodes per year, it has not 
required prolonged antibiotic treatment; nor is there 
probative evidence of three to six nonincapacitating episodes 
characterized by headaches, pain, and purulent discharge or 
crusting. 

6.  The evidence does not show that the veteran has 
hemorrhoids that are large or thrombotic, are irreducible, 
have excessive redundant tissue, evidence frequent 
recurrences or that are manifested by fissures or persistent 
bleeding with secondary anemia.

7.  For the period prior to September 22, 2003, the veteran's 
service-connected left ankle disability was manifested by 
pain and moderate but not marked limitation of motion.

8.  As of September 22, 2003, the service-connected left 
ankle disability was manifested by pain and marked limitation 
of motion; there is no medical evidence of ankylosis of the 
ankle.

9.  For the period prior to September 22, 2003, the competent 
evidence reflects that the veteran's low back disability was 
not manifested by more than slight limitation of motion of 
the lumbar spine, more than mild intervertebral disk 
syndrome, any incapacitating episodes of intervertebral disc 
symptoms necessitating bedrest prescribed by a physician, or 
more than slight lumbosacral strain.  

10.  As of September 22, 2003, the veteran's service-
connected low back disability was not manifested by more than 
moderate limitation of motion of the lumbar spine, more than 
moderate intervertebral disc syndrome, or incapacitating 
episodes of intervertebral disc symptoms having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; it was not productive of any 
neurological impairment, to include but not limited to 
bladder or bowel impairment, warranting a separate 
compensable rating; limitation of forward flexion of the 
thoracolumbar spine to 60 degrees or less; muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position, listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion, or some of the above with abnormal mobility 
on forced motion.


CONCLUSIONS OF LAW

1.  Arthritis of multiple joints (other than the lumbar 
spine), was not incurred in or aggravated by active service; 
nor may it be presumed to have been incurred during active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A sleep disorder was not incurred in or aggravated by 
active service; nor may it be presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309(e) (2005).

3.  The RO decision in July 1990 denying the veteran's claim 
of entitlement to service connection for shortness of breath 
is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).

4.  Since the RO's decision in July 1990, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a disease manifested by shortness 
of breath may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (prior to August 29, 2001).

5.  The criteria for a compensable rating for sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 6513 
(2005).

6.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7336 (2005).

7.  The criteria for a rating in excess of 10 percent for 
residuals of a left ankle injury prior to September 22, 2003 
have not been met; and the criteria for a rating in excess of 
20 percent have not been met from September 22, 2003.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2005).

8.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine, prior to 
September 22, 2003, have not been met; nor have the criteria 
for a rating in excess of 20 percent been met from September 
22, 2003.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 5292, 5293, 
5295 (prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as amended September 23, 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5237. 5242, 5243 
(from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statements of the case (SOC) dated in May 2000 and October 
2002, supplemental statements of the case (SSOC) dated in 
October 2002 and July 2004, and a letter regarding the VCAA 
in October 2001, the veteran was provided with the applicable 
law and regulations and given adequate notice as to the 
evidence needed to substantiate his claims and the evidence 
not of record that is necessary.  The October 2001 letter 
advised the veteran that VA would attempt to obtain records 
of private medical treatment if he identified the treatment 
and provided authorization to do so.

The decision in 18 Vet. App. 112 (2004) (Pelegrini II, 
which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)) held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
October 2001 VCAA letter specifically asked the veteran to 
tell the RO if he knew of any additional evidence he would 
like considered.  This request of the veteran implicitly 
included a request that if he had any pertinent information, 
he should submit it.  The veteran was notified and aware of 
the evidence needed to substantiate the claims addressed in 
this decision and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
taken all appropriate action to develop the veteran's claims.  
Although the RO did not provide notice of the VCAA prior to 
the initial unfavorable RO decision, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified her of the information and 
evidence necessary to substantiate the claims and of the 
efforts to assist him.  It is apparent that the veteran was 
provided sufficient notice of the four elements noted above 
with respect to the underlying claim for service connection 
for a disability manifested by shortness of breath.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

The veteran was afforded numerous opportunities to submit 
additional evidence.  It appears to the Board that the 
claimant has indeed been notified that he should identify or 
submit any and all evidence relevant to his claims (see #4 or 
the "forth element" above).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, the veteran was afforded VA examinations which, 
when considered with the other relevant evidence of record, 
is sufficient to adjudicate the appeal for higher ratings for 
his sinusitis, hemorrhoids, a left ankle disability, and a 
lumbar spine disability.  That is, there are adequate 
clinical findings for rating purpose.  Id.  As there is no 
evidence of arthritis of multiple joints or a sleep disorder 
during service or for many years thereafter, and in the 
absence of any competent opinion linking either claimed 
disorder to service, there is no duty to provide an 
examination or medical opinion with respect to these latter 
service connection claims.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  As to the application to reopen a claim for 
service connection for a disease manifested by shortness of 
breath, absent new and material evidence, there is no duty to 
provide an examination.  38 C.F.R. § 3.159(c)(4) (C) iii.  
The claim for a rating in excess of 10 percent for 
hypertension is addressed in the remand below.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disabilities.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection for arthritis of multiple 
joints and a sleep disorder, to include as secondary to 
herbicide exposure, any questions as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  To the extent that Dingess/Hartman may be 
applicable to a claim for an increased rating, since the 
Board has also concluded that the preponderance of the 
evidence is against the claims for increased ratings for 
sinusitis, hemorrhoids, left ankle disability, and a low back 
disability, any questions as to the appropriate disability 
rating or effective date to be assigned is also moot.
 
With respect to the new and material evidence claim, the 
Board has determined that new and material evidence has not 
been submitted to reopen the claim of entitlement to service 
connection for shortness of breath, no disability rating or 
effective date can be assigned, so there is no possibility of 
any prejudice to the veteran.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the issues 
on appeal may proceed, consistent with the VCAA.  The record 
demonstrates that a remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Factual Background

A review of the veteran's service medical records show no 
findings, treatment or diagnoses of a sleep disorder.  In a 
treatment record dated in December 1981, the veteran 
complained of right-sided chest pain in which it hurt to 
breath, move, cough or move his arms.  He was diagnosed with 
chest wall pain and right bundle branch block.  On report of 
medical history associated with discharge examination, the 
veteran indicated that he experienced shortness of breath and 
arthritis, rheumatism or bursitis.  The examiner did not 
provide a diagnosis of arthritis or an underlying disease 
manifested by dyspnea.  It was specifically noted that the 
veteran's complaints of shortness of breath, pain and 
pressure in the chest with pounding was related to exercise.  
The discharge examination was negative for any findings, 
treatment or diagnoses of arthritis or a disability 
manifested by shortness of breath.  

A VA  ear, nose and throat examination conducted in May 1990 
found no active pathology of the ear, nose or throat.

By a July 1990 rating decision, the RO denied service 
connection for shortness of breath on the basis that such a 
claim was a symptom and an underlying disability had not been 
diagnosed.  Service connection for residuals of an injury to 
the lumbosacral spine and hypertension were established, with 
each disorder rated 10 percent.  Service connection for 
residuals of a fracture of the left ankle, sinusitis and 
hemorrhoids was also granted, with each disorder rated zero 
percent.

Claims for increased evaluations for the veteran's service-
connected spine disorder, hemorrhoids, sinusitis, 
hypertension and an ankle disability were received in March 
1999.  The veteran also requested service connection for 
arthritis of multiple joints, a sleeping disorder and 
difficulty breathing, all of which he attributed to Agent 
Orange exposure.

The veteran underwent a VA examination in May 1999.  A 
sitting blood pressure reading of 158/87 was recorded.  
Recumbent blood pressure was 151/86 and standing blood 
pressure was 165/93.  It was noted that the veteran had a 
history of hemorrhoids and the last time he experienced them 
was in 1982.  It was further reported that since he stopped 
operating heavy equipment, he has had no further problems.  
There was no fecal leakage or thrombosis or bleeding of 
hemorrhoids, nor were there any signs of anemia.  The 
examination was negative for rectal fissures or hemorrhoids.  

Examination of the veteran's sinuses in May 1999 showed some 
chronic drainage into the posterior area of his throat and 
neck.  It was noted that at times, the veteran must cough and 
clear his throat due to this problem.  There was no dyspnea 
at rest.  The veteran did have a history of occasional 
shortness of breath with exertion, but such was noted to be 
primarily due to his weight.  He had not used any 
medications, oxygen or a respirator and there was no history 
of surgeries or speech impairment.  There were no signs of 
chronic long-term sinusitis present or incapacitations 
necessitating bedrest.

Additional clinical finding recorded upon the May 1999 
examination included range of motion testing of the left 
ankle, which revealed that the veteran could from 90 degrees 
flex further upward to 92 degrees and hyperextend downward to 
60 degrees.  X-rays revealed an old healed trauma to the 
distal left tibia but no significant degenerative changes.  
Range of motion testing of the lumbar spine revealed flexion 
to the right to 24 degrees, to the left to 26 degrees, 
forward bending to 88 degrees and hyperextension back to 27 
degrees.  Straight leg raises were negative.  The veteran 
could walk on his heel.  He could walk on his toes 
bilaterally.  

Following the May 1999 VA examination, the diagnoses were 
recorded as hypertension, degenerative joint disease, 
occasional recurring sinusitis infection with normal sinus X-
rays, no signs of hemorrhoids present in the rectal area at 
the present time, status-post fracture of the left ankle, and 
degenerative disc disease of the lumbar spine.

A VA colonoscopy report in December 2001 revealed the 
presence of internal and external hemorrhoids.

The veteran underwent a VA Agent Orange Registry Examination 
in May 2001.  He complained of fatigue and of problems 
falling asleep with early awakening.  He also gave a history 
of a severe chronic sinus problem and of shortness of breath 
upon moderate exertion.  The diagnoses were hypertension, 
trauma with limited motion of the ankle, traumatic arthritis, 
chronic sinusitis, hemorrhoids, obstructive sleep apnea with 
continuous positive airway pressure (CPAP) therapy and 
degenerative disc and bone disease of the lumbar spine.
 
In a January 2002 VA outpatient treatment record, the veteran 
complained of pain in the rib area on the left side for the 
past three months that has caused him shortness of breath.

By a July 2002 rating decision, the RO increased the 
evaluation for the veteran's service-connected residuals of a 
left ankle fracture to 10 percent.

A VA progress note dated in November 2002 showed diagnoses of 
hypertension, arthritis, chronic sinusitis, hemorrhoids, 
obstructive sleep apnea with continuous CPAP therapy, gouty 
arthritis, and degenerative disc and bone disease of the 
lumbar spine.

In a December 2002 VA treatment record, the veteran's 
hypertension and obstructive sleep apnea were noted to be 
stable and his arthritis and sinusitis were noted to be 
asymptomatic.

In a March 2003 treatment record, the veteran was diagnosed 
with traumatic arthritis, sleep apnea with restless leg 
syndrome, spondylosis, and benign essential hypertension.

The veteran underwent a VA examination on September 22, 2003.  
Blood pressure readings of 124/76, 144/78 and 140/84 were 
recorded.  It was noted that he was on medication for control 
of his hypertension.  The diagnosis was benign essential 
hypertension with mild left ventricular hypertrophy.

With regard to his sinusitis, the veteran reported the 
presence of daily thick nasal drainage down the back of his 
throat.  He stated that there was occasional interference 
with breathing through the nose and the presence of dyspnea 
at rest or on exertion for two years.  There was no evidence 
of chronic sinusitis on CT scan.  
Physical examination revealed an obvious septal deviation to 
the right.  Nares were patent bilaterally with clear 
drainage.  There was no tenderness to frontal or maxillary 
sinuses.  The diagnosis was history of chronic sinusitis 
without radiographic evidence.  

With regard to his service-connected hemorrhoids, the veteran 
stated upon the September 2003 examination that he did not 
have any problems with them in the past three to four years.  
The examiner noted that the veteran underwent an air contrast 
barium enema in December 2002 that did not report any 
evidence of hemorrhoids.  A colonoscopy in December 2001 
revealed internal and external hemorrhoids.  The veteran 
reported problems with urgency and fecal leakage about once 
every couple of months.  He denied wearing a pad or any type 
of protection.  He reported bleeding hemorrhoids in the past, 
but none in the last several years.  He denied thrombosed 
hemorrhoids.  Physical examination revealed no evidence of 
fecal leakage.  The rectum and anus were of normal size and 
tone.  There were no fissures or hemorrhoids.  Hemoccult was 
negative and no rectal masses were noted.  The diagnosis was 
internal and external hemorrhoids.

With regard to his back, the veteran complained of pain, 
stiffness and weakness upon the September 2003 examination.  
He reported low back pain with radiation to the lower 
extremities.  He denied periods of flare-up of low back pain 
or any bladder or bowel problems.  It was noted that the 
veteran used a can when the pain was most severe.  He worked 
as a security guard part-time.  Physical examination revealed 
that the spine was of normal curvature and the musculature 
was symmetrical.  The posture was erect.  Range of motion 
testing revealed forward flexion to 58 degrees out of 95 
degrees with pain at 50 degrees.  Backward extension was 12 
out of 35 degrees.  Right lateral flexion was 24 out of 40 
degrees.  Left lateral flexion was 20 out of 40 degrees.  
Right and left rotation was 15 out of 35 degrees.  The range 
of motion was additionally limited by pain.  There was 
objective evidence of painful motion and muscle spasm, 
weakness, and tenderness.  There were no postural 
abnormalities, fixed deformity (ankylosis), or abnormality of 
the musculature of the back.  Sensory examination was intact 
in both lower extremities.  On motor examination, there was 
no atrophy and muscle tone was normal.  Muscle strength was 
5/5 to both upper and lower extremities.  X-rays of the spine 
showed degenerative changes of the lumbar spine with narrowed 
disk at 3-4 and at 5-1.  The diagnosis was degenerative disc 
disease of the lumbar spine.

With regard to his left ankle in September 2003, the veteran 
complained of daily pain, stiffness, fatigability, and lack 
of endurance.  He denied heat, swelling, redness, or locking.  
He reported flare-up of the ankle in cold or rainy weather 
with an increase in pain.  He occasionally uses a cane.  The 
veteran denied any episodes of dislocation or recurrent 
subluxation.  There were no constitutional symptoms of 
inflammatory arthritis.  He experienced pain with walking as 
a security guard.  He was unable to hunt or fish due to his 
ankle condition.  Physical examination showed no evidence of 
edema, effusion, instability, tenderness, redness, heat, 
abnormal movement or guarding.  There was no bony deformity.  
There was no callous formation, skin breakdown or unusual 
shoe wear pattern.  Range of motion on dorsiflexion was 0 to 
8 degrees and plantar flexion was from 0 to 26 degrees.  
There was valgus angulation of the os calcis in relationship 
to the long axis of the tibia and fibula.  X-rays of the left 
ankle revealed a healed or healing fracture of the distal 
tibia.  The diagnosis was left ankle fracture, 1975.    

By a June 2004 rating decision, the RO increased the 
evaluations for the veteran's service-connected back and left 
ankle disorders to 20 percent for each disability, effective 
from September 22, 2003 or the date of the VA examination 
noted in the preceding paragraphs.





Analysis

Service connection - General Criteria

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).




Service Connection on Basis of Exposure to Herbicides

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(6)(iii).  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6), 3.313 (2005).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309 
(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Arthritis of Multiple Joints 

Because the veteran had service in Vietnam, exposure to Agent 
Orange may be presumed.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(6)(iii).  However, arthritis is not one of 
the diseases that have been associated with exposure to 
herbicides for VA compensation purposes.  38 C.F.R. § 
3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586- 
57589 (1996).  As a result, the Board finds that there is no 
presumption of service connection for the veteran's arthritis 
due to his exposure to herbicides under the provisions of 38 
C.F.R. § 3.309(e).

As noted above, regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service. 38 C.F.R. § 3.303(d); Combee, supra.  In addition to 
the presumption of service connection allowed in 38 C.F.R. § 
3.307, the Court has held that the statute does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation. That is, the United States Court of 
Appeals for the Federal Circuit has held that a claimant is 
not precluded from establishing service connection for a 
disease averred to be related to herbicide exposure, as long 
as there is proof of such direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in 
part Combee v. Principi, 4 Vet. App. 78 (1993); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  See also Brock v. Brown, 10 Vet. App. 155, 
160-61 (1997).

Furthermore, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, osteoarthritis or degenerative joint disease 
must be established by X-ray findings.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  A clinical diagnosis based 
solely on symptomatology does not meet this requirement.

Service medical records show that on report of medical 
history prior to discharge examination, the veteran indicated 
that he had arthritis.  The service medical records, however, 
do not show any treatment or diagnoses of arthritis of any 
joint apart from the veteran's already service-connected 
arthritis of the lumbar spine.  Service connection has been 
granted for the residuals of the lumbar spine injury, to 
include post-traumatic arthritis.  

There is no competent medical evidence of a nexus between a 
current diagnosis of arthritis in any joint, other than the 
lumbar spine, and service.  In fact, the overwhelming 
preponderance of the evidence is against a current diagnosis 
of arthritis of any of the joints at issue.  In the absence 
of proof of a present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim 
for service connection.  Id. 

In summary, with the exception of the veteran's service-
connected lumbar spine, there is no competent evidence to 
show that he had arthritis in any joint during or within one 
year of service, nor is there competent evidence that links 
claimed arthritis of multiple joints (aside from the lumbar 
spine) to service.  Under these circumstances, there is no 
basis to grant service connection on a direct incurrence or 
presumptive basis.

Sleep Disorder

The claimed disability of a sleep disorder is also not a 
disease that is presumed to be associated with exposure to 
Agent Orange.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2005).  Even though the veteran is presumed to be 
exposed to Agent Orange during service (38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(6)(iii)), a sleep disorder 
(diagnosed as sleep apnea in this case) is not a disease that 
has been associated with such exposure.  The Board finds that 
the claim for service connection for a sleep disorder due to 
herbicide exposure must be denied on this basis.

Turning next to the question of service connection on a 
direct incurrance basis (38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303; Combee, supra), the service medical records are 
negative for any findings relating to a sleep disorder.  
Rather, the evidence shows that the veteran was diagnosed 
with sleep apnea in 2001, more than 19 years post-service.  
There is no medical opinion linking the veteran's sleep apnea 
to any incident of service.  The Board finds that the lack of 
evidence of treatment for sleep apnea for this long period 
following service weighs against the veteran's claim.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (evidence 
of a prolonged period without medical complaint can be 
considered in service connection claims); see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In the absence of medical evidence of a diagnosis of sleep 
apnea during service or for many years thereafter, and with 
no competent evidence suggesting that the veteran's sleep 
apnea is causally linked to any incident of service, service 
connection for a sleep disorder on a direct incurrence basis 
is not warranted.    

The Board recognizes the veteran's contentions regarding his 
belief that he has arthritis in multiple joints and a sleep 
disorder that are secondary to herbicide exposure.  However, 
as a layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as rendering a diagnosis or 
determining the etiology of arthritis or a sleep disorder. 
 Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
his own assertions are not probative to the critical issues 
in this case of whether he has arthritis and/or a sleep 
disorder linked to service, to include exposure to 
herbicides.

As the preponderance of the evidence is against the claims 
for service connection for arthritis of multiple joints, and 
a sleep disorder, to include as due to exposure to herbicides 
agents, the benefit of the doubt doctrine is not for 
application and the claims for service connection must be 
denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

New and Material Evidence - Shortness of Breath

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If it is determined 
that new and material evidence has been presented, the claim 
will be reopened, and any required development would be 
undertaken.  See Elkins v. West, 12 Vet. App. 209 (1999).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  As noted 
above, the veteran's claim for service connection for 
shortness of breath was denied by a July 1990 rating 
decision.  In Evans, the Court indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance. 
Id. at 284.

The provisions of 38 C.F.R. § 3.156 were changed during the 
pendency of this appeal, but only for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2005).  The veteran's 
application to reopen his claim for service connection for 
shortness of breath was filed prior to August 29, 2001; 
consequently, the version of § 3.156 in effect before August 
29, 2001, applies.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  38 
C.F.R. § 3.156(a) (2001) (as effective for claims filed prior 
to August 29, 2001) provides as follows:

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The RO denied the veteran's original claim for service 
connection for shortness of breath in a July 1990 rating 
decision, which was not appealed and became final.  That 
decision denied the claim on the basis shortness of breath 
was a symptom and an underlying disability had not been 
diagnosed.  The evidence included service medical records 
showing complaints of shortness of breath, which were 
attributed to chest pain and exercise.  The Board notes that 
the additional evidence submitted since the prior decision is 
essentially cumulative of evidence previously of record, 
i.e., the veteran has continued to complain of shortness of 
breath, however, no underlying disability has been diagnosed.  
On VA examination in May 1999, the veteran complained of 
shortness of breath with exertion but the examiner noted that 
most of this was secondary to his weight rather than due to 
an underlying respiratory disease.  On VA Agent Orange 
examination in May 2001, the veteran reported shortness of 
breath upon moderate exertion and in a January 2002 VA 
treatment record, the veteran complained of left side pain in 
the rib area with shortness of breath.  An underlying disease 
was not diagnosed in any of the reports.  The Board observes 
that the medical evidence of record submitted subsequent to 
the RO's July 1990 decision does not include any competent 
evidence that a disability manifested by shortness of breath 
is related to service. 

Furthermore, the veteran has resubmitted a claim of 
entitlement to service connection for shortness of breath, 
this time alleging that the disability was due to Agent 
Orange exposure during his service in Vietnam.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held, however, that basing a claim for service connection on 
a new theory of etiology does not constitute a new claim.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  The 
Board finds, therefore, that the veteran's current claim is 
not a "new" claim, and that new and material evidence is 
required in order for the Board to consider the substantive 
merits of the claim for service connection, regardless of the 
veteran's current theory regarding a nexus to service.  The 
Board parenthetically notes that, even if considered on a de 
novo basis, it would not alter the fact that there is no 
medical evidence of respiratory cancer or any other disease 
that has been associated with herbicide exposure for VA 
compensation purposes (38 C.F.R. § 3.309(e), nor is there any 
medical evidence of a current diagnosis of a disease 
manifested by shortness of breath.  

There must be a diagnosed disability in order for VA 
compensation benefits to be awarded.  VA does not generally 
grant service connection for symptoms such as shortness of 
breath or pain alone, without an identified underlying basis 
for the symptom.  For example, "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999); dismissed in part and vacated 
in part on other grounds.  (The notable exception is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.) 

The Board concludes that the additional evidence submitted is 
not new and material as it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  What was lacking at the time of the original 
decision, and is still lacking, is competent evidence that 
the veteran's claims of shortness of breath is due to a 
diagnosis of an underlying disease.  Accordingly, the RO's 
prior decision denying service connection for shortness of 
breath remains final and the claim is not reopened.

Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge
and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in 
the record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's statements describing his symptoms are 
considered to be competent evidence. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Sinusitis

Under the rating criteria for sinusitis, a 10 percent 
evaluation is warranted for sinusitis when there are one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting is present. A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating (episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. 38 C.F.R. § 4.97 DC 6513 (2005).

There is very little evidence showing treatment for sinusitis 
during the course of the appeal.  On VA examination in May 
1999, examination of the veteran's sinuses revealed some 
drainage, however, the veteran was not using any medications 
and there were no signs of chronic long-term sinusitis.  In a 
December 2002 VA treatment record, the examiner reported that 
the veteran's sinusitis was asymptomatic.  During his most 
recent VA examination in September 2003, the veteran reported 
the presence of daily thick nasal drainage down the back of 
his throat but a CT scan at that time showed no evidence of 
chronic sinusitis.  A compensable rating, may not be assigned 
as there is no competent evidence even remotely suggesting 
that the veteran experiences one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  There is no medical documentation of recurrent 
episodes of sinusitis with or without the need for antibiotic 
therapy that would support a compensable rating.

Hemorrhoids

Under the rating criteria for hemorrhoids, a noncompensable 
evaluation is warranted for mild or moderate hemorrhoids.  
Large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences warrant a 
10 percent evaluation.  A 20 percent evaluation is warranted 
with persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114 DC 7336 (2005).

In this case, the medical evidence of record does not support 
a compensable evaluation under Diagnostic Code 7336.  
Specifically, on VA examination in May 1999, the veteran 
reported that he has not had any problems with hemorrhoids 
since 1982.  No fissures or hemorrhoids were noted on 
physical examination.  A VA colonoscopy report dated in 
December 2001 revealed the presence of internal and external 
hemorrhoids.

In a September 2003 VA examination, the veteran reported not 
having any problems with hemorrhoids in the past three to 
four years.  He did report problems with urgency and fecal 
leakage about once every couple of months.  He denied the 
presence of thrombosed hemorrhoids.  No fissures or 
hemorrhoids were noted on physical examination.  

There is some evidence of internal and external hemorrhoids, 
albeit not persistent, but there is no medical evidence of 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent occurrences, nor is 
there competent evidence of persistent bleeding with 
secondary anemia or fissures.  A mild or moderate condition 
is rated noncompensable.  38 C.F.R. § 4.114, Diagnostic Code 
7336.  Accordingly, the Board finds that there is no basis to 
assign a compensable rating at this time.

Left Ankle Disability

38 C.F.R. § 4.71a, Diagnostic Code 5271 provides for 
assignment of a 20 percent rating when there is marked 
limited motion of the ankle.  A 10 percent rating is assigned 
when there is moderate limited motion of the ankle. 

The normal range of ankle motion is from zero to 20 degrees 
of dorsiflexion and from zero to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

The medical evidence in this matter reflects that a rating in 
excess of 10 percent for residuals of a fracture of the left 
ankle, prior to September 22, 2003, and to a rating in excess 
of 20 percent thereafter is not warranted.  

As to the first period of time at issue, prior to September 
22, 2003, the medical evidence shows that the veteran's 
service-connected left ankle disability was not manifested by 
more than moderate limitation of motion of the ankle.  The 
May 1999 VA examiner reported that, from the 90 degree 
neutral position, the veteran could flex further upward to 92 
degrees and hyperextend downward to 60 degrees, as compared 
with the right ankle, where he could flex upward to 105 
degrees; hyperextension was the same (to 60 degrees).  There 
was no objective evidence of incoordination or additional 
loss of range of motion due to pain, weakened movement, 
excess fatigability, or incoordination. 

The September 22, 2003 VA examination report found that the 
range of motion of the left ankle was from 0 to 8 degrees of 
dorsiflexion and 0 to 26 degrees of plantar flexion.  As 
stated above, the average normal range of motion of the ankle 
is dorsiflexion from 0 to 20 degrees and plantar flexion from 
0 to 45 degrees.  38 C.F.R. § 4.71 (2003).  Thus, the medical 
evidence shows marked limitation of dorsiflexion but such is 
contemplated by the veteran's 20 percent rating from the date 
of this latter examination.  A 20 percent rating is the 
schedular maximum under Diagnostic Code 5271 for limitation 
of motion of the ankle.

The Board has considered Diagnostic Code 5270, which permits 
a rating of 30 percent for ankylosis of an ankle.  However, 
as indicated above, the veteran exhibited range of motion of 
the left ankle at both the May 1999 and September 2003 VA 
examinations.  There is no medical evidence of ankylosis or 
immobility of the left ankle.  Therefore, Diagnostic Code 
5270 is not for application.

Additionally, the Board observes that May 1999 and September 
2003 X-rays did not reveal the presence of degenerative joint 
disease of the left ankle.  As such, Diagnostic Codes 5010 
and 5003 are not for consideration.  Even if arthritis was 
present, compensable ratings for the periods of time at issue 
have been in effect; the ratings would still be based upon 
limitation of motion of the ankle.  38 C.F.R. § 4,71a, 
Diagnostic Code 5003.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  There is no 
objective medical evidence of record indicating secondary 
neurologic involvement.  As such, a review of the record, to 
include the medical evidence, otherwise fails to reveal any 
additional functional impairment associated with the 
veteran's left ankle disability to warrant consideration of 
alternate rating codes.

VA is required to take pain symptoms into account, to the 
extent these symptoms are supported by adequate pathology, 
particularly in ratings involving limitation of range of 
motion. 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 
8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. 
Reg. 56704 (1998).   Prior to September 22, 2003, there is 
insufficient evidence that the veteran has a level of 
functional loss due to left ankle pathology, which would 
merit a higher rating when considering 38 C.F.R. §§ 4.40 and 
4.45.  That is, there is no medical evidence to show 
additional loss of function (i.e., motion) of the left ankle 
due to pain or flare-ups of pain, supported by adequate 
pathology, or additional functional loss due to weakened 
movement, excess fatigability, incoordination, or flare-ups 
of such symptoms, to a degree that would support a rating in 
excess of 10 percent prior to September 22, 2003.  

The VA examination on September 22, 2003, the veteran 
reported daily pain, stiffness, fatigability and lack of 
endurance of the left ankle.  However, a higher evaluation is 
not assignable in cases where, as of September 22, 2003 
(under Diagnostic Code 5271), a claimant is already receiving 
the maximum schedular evaluation for limitation of motion of 
the affected joint.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997). 

Lumbar Spine Disability

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997). 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Accordingly, there are three distinct rating schemes 
potentially applicable to the veteran's claim.

First, prior to September 26, 2003, 38 C.F.R. §4.71a, 
Diagnostic Code 5292, regarding the limitation of motion of 
the lumbar spine, allowed a 40 percent rating for severe 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 10 percent rating for a slight 
limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code ankylosis of the lumbar spine warrants a 40 
percent evaluation if it is favorable or a 50 percent 
evaluation if it is unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion.  A noncompensable rating is warranted for slight 
subjective symptoms.

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided that moderate intervertebral 
syndrome with recurring attacks warranted a 20 percent 
evaluation.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Second, under the September 23, 2002, amendments to 
Diagnostic Code 5293 for rating intervertebral disc syndrome, 
a 60 percent disability rating remained the highest available 
rating and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent disability rating was 
warranted when there were incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent disability rating 
was warranted when there were incapacitating episodes having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A 10 percent disability 
rating was warranted when there were incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  An incapacitating 
episode was defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  An 
evaluation could be had either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  This latter manner of 
rating disability suggests that a rating higher than 60 
percent might be awarded.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

The September 2002 amendments did not change the criteria 
under Diagnostic Code 5292 or 5295.

Third, effective September 26, 2003, the schedule for rating 
spine disabilities was changed again to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).

The General Rating Formula for Diseases and Injuries of the 
Spine, in pertinent part, provides for assignment of a 40 
percent rating when there is forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A 10 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.

The Incapacitating Episode rating scheme provides for no 
higher than a 60 percent rating for intervertebral disc 
syndrome and is nearly the same as that utilized in the 2002 
changes.  Intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

Following a review of the evidence of record, the Board finds 
that the veteran's service connected residuals of an injury 
of the lumbosacral spine with degenerative disc disease does 
not meet the criteria for a rating in excess of 10 percent 
prior to September 22, 2003, or a rating in excess of 20 
percent thereafter.  

As to the first period of time at issue, prior to September 
22, 2003, the medical evidence shows that the veteran's 
service-connected low back disability was not manifested by 
more than slight limitation of motion of the lumbar spine or 
more than slight lumbosacral strain.  There was only a slight 
decrease in the range of motion of the lumbar spine on VA 
examination in May 1999.  The veteran could bend to the right 
to 24 degrees and to the left to 26 degrees.  Forward flexion 
was to 88 degrees and back extension was to 27 degrees.  
Straight leg raises were negative and the veteran could walk 
on his heels.  There was no clinical evidence of muscle 
weakness, atrophy or spasm.  These findings are clearly not 
consistent with more than slight limitation of motion of the 
lumbar spine.  Accordingly, a rating in excess of 10 percent 
is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  There was no indication of a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  That is, the 
preponderance of the evidence is against a finding of more 
than slight lumbosacral strain.  Thus, a rating in excess of 
10 percent is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

There is no medical evidence to show additional loss of 
function (i.e., motion) of the lumbar spine due to pain or 
flare-ups of pain, supported by adequate pathology, or 
additional functional loss due to weakened movement, excess 
fatigability, incoordination, or flare-ups of such symptoms, 
to a degree that would support a rating in excess of 10 
percent prior to September 22, 2003 or to a rating in excess 
of 20 percent thereafter.  38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet App 202 (1995).

Since September 22, 2003, the veteran's low back disability 
increased in severity, however, he clearly did not have more 
than moderate limitation of motion to support a rating in 
excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  The medical and X- ray evidence does not reveal 
findings consistent with a severe lumbosacral strain, with 
listing of the whole spine to opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, a loss of lateral motion, or some of 
the above with abnormal mobility on forced motion.  In fact, 
the September 2003 examination did not even show 
characteristics of a 20 percent rating under Code 5295 (i.e., 
muscle spasm on extreme forward bending, and a loss of 
lateral spine motion, unilateral, in the standing position).  
As to degenerative disc disease symptoms or intervertebral 
disc syndrome, the veteran has claimed radiation of pain to 
the lower extremities.  The Board, however, finds no 
indication of recurring attacks of neurological symptoms with 
only intermittent relief within the meaning of 38 C.F.R. § 
4.71a, Diagnostic Code 5293.  

As to the criteria for rating disc disease, there is no 
medical evidence to show more than slight intervertebral disc 
syndrome prior to September 22, 2003, nor is there competent 
evidence that reveals more than moderate intervertebral disc 
syndrome after that date.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  In support of this finding, the Board notes that 
clinical evaluations have shown negative straight leg raises 
and normal sensory and motor examinations.  There is no 
indication of absent ankle reflexes.  The medical evidence 
dated prior to the September 2003 examination showed no 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
In fact there is no indication of any incapacitating episodes 
within the meaning of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(from September 23, 2002).  Under the revised Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  There is no such medical evidence or opinion to 
suggest incapacitation as defined by the cited legal 
authority.  There is also no medical evidence that supports a 
separate rating for neurologic manifestations or neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome prior to September 22, 2003, including but not 
limited to bowel or bladder impairment.  A separate 
evaluation based on pain alone is not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

As to the remaining criteria for rating disabilities of the 
spine in effect since September 26, 2003, the Board again 
notes that the clinical evidence shows no more than slight 
limitation of motion of the lumbar spine; it clearly does not 
show loss of thoracolumbar motion that more nearly 
approximates loss of forward flexion to 30 degrees or less or 
ankylosis of the entire thoracolumbar spine.  The functional 
impairment that can be attributed to pain, weakness, 
limitation of motion, and excess fatigability has been taken 
into account. 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, supra.  
As noted above, there is no objective medical evidence to 
show that pain or flare-ups of pain results in any additional 
limitation of motion of the lumbar spine to a degree that 
supports a rating in excess of 20 percent as of September 22, 
2003, nor is there medical evidence of any weakness, fatigue 
or incoordination that results in such a degree of limitation 
of motion.

Under the above circumstances, the criteria for the 
assignment of a rating in excess of 10 percent for a low back 
disability prior to September 22, 2003, and a rating in 
excess of 20 percent thereafter, have not been met.  38 
C.F.R. 4.71a, Diagnostic Codes 5010-5003, 5292, 5293, 5295 
(prior to September 26, 2003); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5010, 5235-5243 (effective September 26, 2003).

As a final matter, the Board finds that the veteran is not 
entitled to consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1). The veteran has failed to present 
any evidence of particular circumstances, such as frequent 
periods of hospitalization or marked interference with 
employment due to his service-connected sinusitis, 
hemorrhoids, left ankle disability, or a lumbar spine 
disability, that renders impractical the application of the 
regular rating criteria. There is no evidence, such a 
statement from an employer, showing that the veteran has been 
economically harmed, solely by any of his service-connected 
disabilities.  In the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired). As 
there is no objective evidence showing that any of the 
veteran's service-connected disabilities, by itself, has a 
substantial impact upon his occupational abilities that is 
not otherwise accounted for by application of the rating 
schedule, a referral for consideration of an extraschedular 
evaluation, under the guidelines of 38 C.F.R. § 3.321(b)(1), 
for either period of time in question, is not warranted.


ORDER

Entitlement to service connection for arthritis of multiple 
joints, to include as secondary to herbicide exposure, is 
denied.

Entitlement to service connection for a sleep disorder, to 
include as secondary to herbicide exposure, is denied.

New and material evidence not having been received, the 
application to reopen the claim for service connection for a 
disease or disability manifested by shortness of breath is 
denied.

A compensable evaluation for sinusitis is denied.

A compensable evaluation for hemorrhoids is denied.

A rating in excess of 10 percent for residuals of a fracture 
of the left ankle, prior to September 22, 2003, and a rating 
in excess of 20 percent thereafter, is denied.

A rating in excess of 10 percent for a low back disability 
with degenerative disc disease, prior to September 22, 2003, 
and a rating in excess of 20 percent thereafter, is denied.


                                                      REMAND

Under the rating criteria for hypertensive vascular disease 
(hypertension and isolated systolic hypertension), the 
current 10 percent rating is appropriate for hypertensive 
vascular disease with diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or 
where there is a history of diastolic pressure predominantly 
100 or more and continuous medication is required for 
control.  The next higher rating, 20 percent, requires 
diastolic pressure which is predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  The disability 
will be rated at 40 percent with diastolic pressure 
predominantly 120 or more.  A 60 percent rating will be 
assigned with diastolic pressure predominantly 130 or more. 
38 C.F.R. § 4.101, Diagnostic Code 7101 (2005) (effective 
from January 12, 1998).

On VA examination in May 1999, blood pressure readings of 
158/87, 151/86 and 165/93 were recorded.  In a September 2003 
VA examination, blood pressure readings of 124/76, 144/78 
and140/84 were recorded.  Clearly, none of the blood pressure 
readings show diastolic pressure readings of 110 or more, and 
systolic pressure readings of 200 or more.  The next higher 
rating dictates that the blood pressure readings must be 
predominantly 110 or more for the diastolic pressure, or 
predominantly 200 or more for the systolic pressure.  

The blood pressure readings noted above do not meet the 
criteria for a rating in excess of 10 percent under 
Diagnostic Code 7101.  However, there is medical evidence of 
left ventricular hypertrophy.  See, e.g., report of September 
22, 2003 VA hypertension examination.  Under 38 C.F.R. § 
4.104, Diagnostic Code 7007 (2005), for rating hypertensive 
heart disease, the criteria includes cardiac hypertrophy on 
electrocardiogram, echocardiogram or X-ray supporting a 30 
percent rating.  

In view of the foregoing, the RO must consider the criteria 
for rating hypertensive heart disease.  38 C.F.R. § 4.104, 
Diagnostic Code 7007 (2005).  The Board also finds that the 
veteran should be afforded a VA cardiovascular examination to 
determine the current severity of his hypertension, to 
include whether there is any secondary target organ damage, 
to include cardiomegaly.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.3159(c)(4) (2005).  



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and provide him with notice of the 
evidence not of record that is necessary 
to substantiate his claim for a rating in 
excess of 10 percent for hypertension, to 
include Diagnostic Codes 7101 and 7007.  
The AMC/RO should notify the veteran of 
what evidence he should provide and what 
evidence VA will obtain in compliance 
with 38 U.S.C.A. § 5103 and § 5103A.

The AMC/RO should request that the 
veteran provide any evidence in his 
possession that pertains to his claim for 
a rating in excess of 10 percent for 
hypertension that has not been furnished 
previously.  See 38 C.F.R. § 3.159(b).

In conjunction with the foregoing, the 
AMC/RO should include corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that provides an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01- 
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  The AMC/RO should request the veteran 
to identify all health care providers who 
have treated him for hypertension or 
hypertensive heart disease since 1998.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.  

3.  The AMC/RO should determine if the 
veteran has applied for Social Security 
disability and, if so, contact the Social 
Security Administration to obtain any 
records relating to Social Security 
disability benefits as well as the 
medical records relied upon concerning 
any such claim.

4.  The veteran should be afforded a VA 
cardiology examination to determine the 
current severity of his hypertension, to 
include whether there is any secondary 
target organ damage, to include 
cardiomegaly.  The claims folder should 
be made available to the physician in 
conjunction with the examination.  The 
cardiologist should report the veteran's 
workload as measured in 
metabolic equivalents (METs) and indicate 
at what point it results in dyspnea, 
fatigue, angina, dizziness, or syncope.  
The examiner should further note whether 
there is any cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X-ray; whether the 
veteran has a history of acute congestive 
heart failure in the past year, or left 
ventricular dysfunction and, if the 
latter is present, the percent of 
ejection fraction should be recorded.

5.  After undertaking any development 
deemed necessary, the RO should review 
the record and readjudicate the claim for 
a rating in excess of 10 percent for 
hypertension under Diagnostic Codes 7101 
and 7007.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case, which must contain 
Diagnostic Code 7007, as well as notice 
of all relevant action taken on the 
claim.  A reasonable period of time for a 
response should be afforded and the case 
should be returned to the Board for 
further consideration, if otherwise in 
order.  No action is required of the 
veteran until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


